Judgment, Supreme Court, Bronx County (Richard L. Price, J, at Singer hearing; Caesar D., J., at nonjury trial and sentencing), rendered September 12, 2006, convicting defendant of murder in the second degree, and sentencing him to a term of 20 years to life, unanimously affirmed.
The hearing court properly denied defendant’s motion to dismiss the indictment on the ground of prearrest delay (see People v Singer, 44 NY2d 241 [1978]; People v Taranovich, 37 NY2d 442, 445 [1975]; see also United States v Lovasco, 431 US 783 [1977]). Although the almost 12-year delay was significant, it was not due to bad faith. Instead, it was the result of the prosecutor’s efforts to acquire substantial corroborating evidence in order to prove defendant’s guilt beyond a reasonable doubt. The investigative delays were satisfactorily explained and were permissible exercises of prosecutorial discretion (see People v Decker, 13 NY3d 12 [2009]). Furthermore, there is no indication that defendant was prejudiced by the delay.
*578We have considered and rejected defendant’s pro se challenge to the sufficiency of the trial evidence. Concur — Mazzarelli, J.E, Andrias, Moskowitz, Richter and Abdus-Salaam, JJ.
Motion to amend pro se supplemental brief denied.